Appellant was convicted of gambling and his punishment assessed at a fine of $10.
The record is before us without a statement of facts or bills of exception. There was a motion made to quash the venire. The grounds relied upon are two fold, first, that one of the jury commissioners selecting the jury was not a freeholder in the county, and, second, that the commissioners were not residents of different portions of the county. These grounds are not verified or shown by testimony; an exception was not reserved. If evidence was introduced the record fails to show it. We hold that the showing is not sufficient, and, therefore, do not discuss the merits of the proposition involved.
The judgment will be affirmed.
Affirmed.
 *Page 140